[ComVest Capital LLC letterhead]
 
 
May 15, 2008


Aftersoft Group, Inc.
Regus House
Heronsway Chester Business Park
Chester, CH4 9QR
United Kingdom




Re:  Waiver and Amendment


Dear Sirs:


Reference is made to (a) the Revolving Credit and Term Loan Agreement dated as
of December 21, 2007 (the “Loan Agreement”) by and between ComVest Capital, LLC
(the “Lender”) and Aftersoft Group, Inc. (the “Borrower”), and (b) Warrant
No.  CV-1 issued by the Borrower to the Lender as of December 21, 2007 (the
“Warrant”).  All capitalized terms used herein without definition have the
respective meanings ascribed to them in the Loan Agreement.
 
The Lender hereby confirms the Borrower’s advice that the Borrower is not in
compliance with Section 6.17 of the Loan Agreement for the four (4) consecutive
quarters ended March 31, 2008.  The Lender hereby waives compliance with Section
6.17 of the Loan Agreement for the four (4) consecutive quarters ended on March
31, 2008, provided that such waiver is limited to such four (4) quarter period
and shall not constitute a waiver or amendment of Section 6.17 with respect to
any other period or any other provision of the Loan Agreement in any other
respect.
 
In consideration of the foregoing waiver, the Borrower has agreed (and, by its
signature below, hereby confirms) that the Exercise Price under and as defined
in the Warrant is hereby reduced, effective immediately, to $0.11 per share,
subject to adjustment hereafter in accordance with the terms of the Warrant.
This waiver and amendment may be attached to and shall form a part of the
Warrant; and, upon request of the Lender at any time, the Borrower shall execute
and deliver a replacement Warrant setting forth the reduced Exercise Price
herein provided.
 
Except as expressly set forth herein, all of the terms and conditions of the
Loan Agreement, the Warrant and the other Loan Documents remain unchanged and in
full force and effect.


This waiver and amendment may not be modified or amended except pursuant to a
further written agreement signed by the party to be charged therewith.


 
[Signatures on Separate Page]
 
 
 

--------------------------------------------------------------------------------

 
 

       
Very truly yours,
 
COMVEST CAPITAL, LLC
         
 
By:
/s/ Gary E. Jaggard      
Gary E. Jaggard
Managing Director
                 

 
 
Acknowledged, Confirmed and Agreed To:
 
AFTERSOFT GROUP, INC.

            By:
/s/ Ian Warwick
   
 
   
Name:  Ian Warwick
Title:  President and CEO
   
 
   
 
   
 
 

 
 
2

--------------------------------------------------------------------------------

